Citation Nr: 1600499	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-44 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status-post medial meniscectomy.

2.  Entitlement to an initial increased rating for DJD of the left knee, in excess of 10 percent prior to March 3, 2015, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991, from February 2002 to December 2003, from November 2004 to September 2005, and from November 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The April 2009 rating decision granted service connection for DJD of the right knee, status-post medial meniscectomy, and DJD of the left knee and assigned separate 10 percent disability ratings, effective October 8, 2010.  In a March 2015 rating decision, the Decision Review Officer increased the assigned DJD of the left knee disability rating to 20 percent, effective March 3, 2015.  


FINDING OF FACT

In an April 2015 statement, the Veteran expressed his desire to withdraw the claims of entitlement to initial increased disability ratings for DJD of each knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the claim of entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee, status-post medial meniscectomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the claim of entitlement to an initial increased rating for DJD of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 

Here, in an April 2015 statement, the Veteran expressed his intent to withdraw from appellate consideration his claims of entitlement to initial increased disability ratings for DJD of the right knee, status-post medial meniscectomy; and DJD of the left knee.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

Entitlement to an initial rating in excess of 10 percent for DJD of the right knee, status-post medial meniscectomy, is dismissed. 

Entitlement to an initial increased rating in for DJD of the left knee excess of 10 percent prior to March 3, 2015 and in excess of 20 percent thereafter, is dismissed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


